Citation Nr: 1549694	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  12-02 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for a right shoulder disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 
INTRODUCTION

The Veteran had active service from January 1970 to February 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In connection with this appeal, the Veteran and his spouse testified at a hearing before the undersigned Veterans Law Judge at the RO in July 2015.  A transcript of that hearing has been associated with the claims file.  


REMAND

The Board finds that additional development is required before the claim on appeal is decided.  

At the July 2015 Board hearing, the Veteran reported that his right shoulder symptoms had continued to increase in severity since the most recent VA examination.  The Veteran also reported that he continued to receive treatment for the right shoulder disability and that he had an upcoming appointment scheduled in August 2015. 

A review of the record shows that the Veteran was last provided a VA examination of the right shoulder in June 2009.  The most recent treatment note of record is from November 2011.  

As the Veteran has indicated that the right shoulder disability has increased in severity since the last VA examination, the Board finds that the Veteran should be provided a VA examination of the right shoulder to determine the current level of severity of all impairment resulting from the service-connected right shoulder disability.  Additionally, current treatment records should be identified and obtained before a decision is made.  

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding VA and private treatment records that are not already associated with the record, to specifically include any VA treatment records since November 2011.

2.  Then, schedule the Veteran for a VA examination to determine the current level of severity of all impairment resulting from the right shoulder disability.  The examiner must review the claims file and must note that review in the report.  Any indicated studies should be performed.  The examiner should provide all information required for rating purposes.  

3.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow an appropriate time for response.  Then, return the claim to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

